Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pierron et al (US 2015/0071625 A1, hereinafter “Pierron”) in view of Hasegawa (US Pat. 4995834).
Regarding claim 1, Pierron discloses a heating device (1, Figs. 1-2, plus the heat exchanger, not pictured), in particular for a vehicle (Par. 0001), comprising 
a heat exchanger (not pictured, described in Par. 0051) and 
an electronic control unit (3) controlling operating states of the heating device (Par. 0055); 
wherein the electronic control unit has at least one electrical connection contact (17, two shown in Fig. 1) on a printed circuit board (13, described as a printed circuit board in Par. 0068); 
wherein at least one connecting cable (Annotated Fig. 1) is electrically conductively connected to the at least one electrical connecting contact (Fig. 1); 

    PNG
    media_image1.png
    268
    421
    media_image1.png
    Greyscale

wherein the at least one connecting cable runs at least in sections parallel to a surface of the printed circuit board (as shown in Fig. 1 above) within the heating device.
Pierron fails to disclose a metal sheet between the connecting cable and printed circuit board. However, Hasegawa teaches, in an electrical connecting device for a vehicle having a printed circuit board (32, Figs. 1-2) and connecting cable(s) (15a), 
a metal sheet (13) is arranged between the at least one connecting cable and the printed circuit board (Fig. 1).  The advantage of the metal sheet being arranged between the connecting cable and the printed circuit board is that it acts as an electromagnetic shield (Hasegawa Col. 1 line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Pierron by adding a metal sheet between the at least one connecting cable and the printed circuit board as taught by Hasegawa in order to shield the various components in the vehicle, including the circuit board and other nearby components in the vehicle, from radiation (interference) from the cable connector(s).
Regarding claim 2, Pierron-Hasegawa discloses the apparatus set forth above. Hasegawa further teaches the metal sheet (13) forms a u-shaped channel (formed by sides 20, labeled in Fig. 1, and the bottom of the metal sheet 13, Annotated Fig. 2 below) with two lateral side walls (20, Fig. 1), and wherein the at least one connecting cable is guided by the metal sheet in the u-shaped channel (Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Pierron by forming the metal sheet to form a u-shaped channel as taught by Hasegawa in order to shield the various components in the vehicle, including the circuit board and other nearby components, from radiation (interference) from the cable connector(s).

    PNG
    media_image2.png
    460
    515
    media_image2.png
    Greyscale

Regarding claim 3, Pierron-Hasegawa discloses the apparatus set forth above. Hasegawa further teaches a metallic cover (Annotated Fig. 2 above) is provided which at least partially covers the u-shaped channel (Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Pierron by adding a metallic cover as taught by Hasegawa in order to shield the various components in the vehicle, including the circuit board and other nearby components, from radiation (interference) from the cable connector(s).  
Regarding claim 4, Pierron-Hasegawa discloses the metallic cover is a part of the metal sheet. However, it would be desirable to make the metallic cover a component separate from the metal sheet in order to allow ease of connecting other elements to the cable connector(s) and/or for repair or replacement of the connector(s). Thus, making the metallic cover separable from the metal sheet would have been obvious to one of ordinary skill before the effective filing date because it has been held that making a feature separable where it may be desirable to do so is an obvious modification [See MPEP 2144.04(V)(C)].
 Regarding claim 5, Pierron-Hasegawa discloses the apparatus set forth above. Hasegawa further teaches the metallic cover (Annotated Fig. 2 above) is part of the metal sheet (Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Pierron by adding a metallic cover as part of the metal sheet, as taught by Hasegawa in order to shield the various components in the vehicle, including the circuit board and other nearby components, from radiation (interference) from the cable connector(s). 
Regarding claim 6, Pierron-Hasegawa discloses the apparatus set forth above. Hasegawa further teaches the metal sheet is attached to the other elements in the vehicle through the printed circuit board (Figs. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Pierron by adding a metal sheet such that the metal sheet is attached to other elements in the vehicle through the PCB as taught by Hasegawa in order to shield the various components in the vehicle, including the circuit board and other nearby components in the vehicle, from radiation (interference) from the cable connector(s). The combined Pierron-Hasegawa thus discloses the metal sheet being attached to the heat exchanger (in Pierron) through the printed circuit board as claimed.
Regarding claim 7, Pierron discloses the at least one connecting cable has no electromagnetic shielding [no electromagnetic shielding in the cable is disclosed in Pierron. Note that Hasegawa also does not teach shielding in the cable itself].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761